ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                              September 12, 2012



The Honorable Jeri Yenne                   Opinion No. GA-0966
Brazoria County Criminal District Attorney
111 East Locust, Suite 408A                Re: Authority to operate a golf cart under section
Angleton, Texas 77515                      551.403 of the Transportation Code (RQ-1052-GA)

Dear Ms. Yenne:

        You ask about section 551.403(a) of the Transportation Code, which permits limited
operation of a golf cart in specified locations.! Section 551.403(a) provides:

                 (a)     An operator may operate a golf cart:

                         (1)   in a master planned community:

                            (A) that has in place a uniform set of restrictive
                 covenants' and

                               (B)   for which a county or municipality has approved a
                 plat;

                         (2)   on a public or private beach; or

                      (3) on a public highway for which the posted speed limit is
                 not more than 35 miles per hour, if the golf cart is operated:

                               (A) during the daytime; and

                             (B) not more than two miles from the location where the
                 golf cart is usually parked and for transportation to or from a golf
                 course.




         ISee Letter from Honorable Jeri Yenne, Brazoria Cnty. Criminal Dist. Att'y, to Honorable Greg Abbott, Tex.
Att'y Gen. at 2-3 (Apr. 5, 2012), http://www.texasattorneygeneral.goy/opin ("Request Letter").
The Honorable Jeri Yenne - Page 2                         (GA-0966)



TEX. TRANSP. CODE ANN. § 551.403(a) (West 2011).2 You ask first how "master planned
community" should be construed for purposes of the statute. Request Letter at 2. No Texas statute
or rule defines the term "master planned community." Nor has any judicial opinion construed
section 551.403. In the only Texas court decision we have located that discusses the meaning of the
term, the Supreme Court of Texas observed that "'[m]aster planned community' and 'planned
community' are terms of art, specifying a particular form of common ownership." Parkway Co. v.
Woodruff, 901 S.W.2d 434, 440 (Tex. 1995) (concerning the Deceptive Trade Practices Act). The
court further stated:

                   Master planned communities are typically residential developments
                   zoned as planned unit developments with a homeowners' association
                   to maintain common area improvements and to enforce other
                   covenants and restrictions after the initial development stage. The
                   owners of the individual units hold title to the unit, but the association
                   holds title to the common amenities. Membership in the association
                   is mandatory for all owners of individual units.

Id. at 440 n.8 (citations omitted). The court's description of a master planned community is
consistent with the requirements of section 551.403(a)(1) that the community have "a uniform set
of restrictive covenants" and that the community's plat has been approved by the pertinent county
or municipality. TEX. TRANSP. CODE ANN. § 551.403(a)(1)(A)-(B) (West 2011). Without further
guidance from the Legislature or the courts, however, we are unable to provide a more precise
definition of the term for section 551.403(a)'s purposes.

         Your second question asks whether a person operating a golf cart in a master planned
community under subsection (a)(I) of section 551.403 is also subject to the time-of-day, speed-limit,
and other limitations in subsection (a)(3). Request Letter at 3. Subsections (a)(1), (a)(2), and (a)(3)
describe different locations, separated by the disjunctive word "or." Ordinarily, the word "or" is
"used to express an alternative or to give a choice of one among two or more things." City Of
Lubbockv. Adams, 149 S.W.3d 820, 827 (Tex. App.-Amarillo 2004, pet. denied) (noting dictionary
definitions); see also In re Brookshire Grocery Co., 250 S.W.3d 66, 69 (Tex. 2008) (stating general
distinction between the words "or" and "and"). Under the statute, a person is operating a golf cart
legally if the person is operating a golf cart within the parameters of subsection (a)(I), (a)(2), or
(a)(3) of that section. Thus, a person operating a golf cart under subsection (a)(l) need not also
satisfy the requirements of subsection (a)(3).

        Finally, you ask about subsection 551.403(a)(3)(B), which allows a person to operate a golf
cart on certain public highways only if, among other things, the cart is operated "not more than two


         2For purposes of subchapter F of chapter 551, a "'Public Highway' includes a road, street, way, thoroughfare,
or bridge: (A) that is in this state; (B) that is for the use of vehicles; (C) that is not privately owned or controlled ; and
(D) over which the state has legislative jurisdiction under its police power." TEx. TRANSP. CODEANN. §§ 502.001(35),
551.401(1) (West 2011).
The Honorable Jeri Yenne - Page 3             (GA-0966)




miles from the location where the golf car is usually parked and for transportation to or from a golf
course." TEX. TRANSP. CODE ANN. § 551.403(a)(3)(B) (West 2011); Request Letter at 3. You ask
whether, under section 551.403(a)(3)(B), a person who operates a golf cart on a public highway
during the daytime not more than two miles from where the golf cart is usually parked is limited to
operating the golf cart only for the purpose of transportation to or from a golf course. Request Letter
at 3. The distance limitation and the purpose requirement in subsection 551.403(a)(3)(B) are
separated by the conjunctive word "and." Thus, the provision sets forth cumulative rather than
alternative limitations. See In re Brookshire Grocery Co., 250 S.W.3d at 69. Accordingly, section
551.403(a)(3) allows operation of a golf cart on certain public highways only if, among other
requirements, the golf cart is operated not more than two miles from where the golf cart is usually
parked and is operated only for the purpose of transportation to or from a golf course.
The Honorable Jeri Yenne - Page 4             (GA-0966)




                                       SUMMARY

                      A person is operating a golf cart legally for purposes of
              section 551.403 of the Texas Transportation Code if a person is
              operating a golf cart within the parameters of subsection (a)( 1), (a)(2),
              or (a)(3) of that section.

                      Subsection 551.403(a)(3) of the Transportation Code allows
              operation of a golf cart on a public highway only if, among other
              requirements, the golf cart is operated not more than two miles from
              the location where the golf cart is usually parked and is operated only
              for the purpose of transportation to or from a golf course.

                                              Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

JAMES D. BLACKLOCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chairman, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee